Citation Nr: 1819441	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-32 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD) and schizo-affective disorder.

2.  Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD) and schizo-affective disorder.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis.

4.  Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his sister, and his daughter.


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1966 to September 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an October 2015 travel Board hearing.  A transcript of that hearing has been associated with the record.  The Board notes that at this hearing the Veteran withdrew the issue of service connection for drug abuse and, as such, it is not before the Board.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS), Virtual VA paperless claims processing system, and Caseflow Reader.  The Board has reviewed the electronic records maintained in these systems to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for an acquired psychiatric disability and hepatitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed January 2004 rating decision, the RO denied service connection for an acquired psychiatric disability, claimed as schizo-affective disorder and post-traumatic stress disorder (PTSD).

2.  Lay statements from the Veteran's sister in October 2015 regarding the Veteran's acquired psychiatric disability were not received prior to January 2004 and are neither cumulative nor redundant of the evidence at the time of the January 2004 rating decisions and assuming their credibility raise a reasonable possibility of substantiating the claim.

3.  In an unappealed January 2004 rating decision, the RO denied service connection for hepatitis.

4.  Lay statements from the Veteran in October 2015 regarding his claimed hepatitis were not received prior to January 2004 and are neither cumulative nor redundant of the evidence at the time of the January 2004 rating decisions and assuming their credibility raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision denying service connection for an acquired psychiatric disability, claimed as schizo-affective disorder and post-traumatic stress disorder (PTSD) is final.

2.  The evidence received for service connection subsequent to the January 2004 rating decision is new and material to reopen service connection for an acquired psychiatric disability, claimed as schizo-affective disorder and post-traumatic stress disorder (PTSD).  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156 (1), 3.303, 20.1105 (2017).

3.  The January 2004 rating decision denying service connection for hepatitis is final.

4.  The evidence received for service connection subsequent to the January 2004 rating decision is new and material to reopen service connection for hepatitis.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156 (1), 3.303, 20.1105 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 C.F.R. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, as to the claim of reopening for entitlement to service connection for an acquired psychiatric disorder and hepatitis, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

New and Material Evidence Law and Analysis

In a January 2004 rating decision, the RO denied on the merits claims for service connection for an acquired psychiatric disability, claimed as schizo-affective disorder and post-traumatic stress disorder (PTSD) and hepatitis.  In a September 2011 rating decision, the RO reopened and again denied on the merits service connection for acquired psychiatric disability, claimed as schizo-affective disorder and post-traumatic stress disorder (PTSD) and hepatitis.  

Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See, Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C. §§ 5108, 7105(c)).  See also, Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the issue before proceeding to adjudicate the underlying merits of the claim.  If the Board finds that no new and material evidence has been provided, that is where the analysis must end.

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C. §§ 7105 (c), (d)(3); 38 C.F.R. § 20.1103.  A previously denied claim may be reopened by the submission of new and material evidence.  See 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156.  New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

With regards to the claim for hepatitis, in the April 2004 notice of disagreement (NOD), the Veteran, through his representative, asserted that there are hospital records from his period of hospitalization in Cam Ranh Bay in July or August 1967 which support his claim for hepatitis.  The Board finds that these statements by the Veteran were not previously submitted to VA before the January 2004 rating decision and are therefore "new" evidence.

With regards to the claim for an acquired psychiatric disability, the Veteran testified at the October 2015 travel Board hearing that while in Vietnam he was a quartermaster in a supply unit and each night he could hear mortars and they caused his bed to shake.  The Veteran's sister, D. A., testified at the October 2015 travel Board hearing that "it wasn't quite a year" after the Veteran returned from Vietnam that he started "act[ing] out".  She stated that on one occasion the Veteran was walking in the street a car came and the Veteran would not move.  She then stated that the police had to be called on another occasion due to the Veteran having a gun.  She added that the Veteran was taken to the Tuskegee VAMC where he was diagnosed with schizophrenia.  The Board finds that these statements by the Veteran and his sister were not previously submitted to VA before the January 2004 rating decision and are therefore "new" evidence.

The Board will now turn to a discussion of whether this new evidence is "material."  The Board is aware that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  Moreover, the Court of Appeals for Veterans Claims ("Court") explained this standard is intended to be a low threshold.  Id.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received subsequent to the January 2004 rating decision detailed a possible in-service stressor for PTSD, as well as detailed psychiatric symptoms suffered by the Veteran within a year of his release form active duty.  Regarding the claim for hepatitis, the Veteran asserted the existence of medical records from service that would show whether he was diagnosed and/or treated for hepatitis while in service.  The Board finds that, assuming its credibility for purposes of deciding whether to reopen the claim, this lay evidence of record constitutes new and material evidence to reopen the claims for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD) and schizo-affective disorder, and hepatitis.  This new evidence addresses a requirement of service connection that was previously denied; a nexus linking the Veteran's claimed disabilities to his active duty military service.  Therefore, this new evidence is material and the Veteran's claims for service connection are reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD) and schizo-affective disorder, is reopened.

New and material evidence having been received, the claim of entitlement to service connection for hepatitis is reopened.


REMAND

Hepatitis

VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A (a) (2012); 38 C.F.R. § 3.159 (c), (d) (2017).

In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the United States Court of Appeals for Veterans Claims found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).  Pursuant to 38 C.F.R. § 4.2 (2016), it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  

The Veteran testified at the October 2015 travel Board hearing that he stayed in a hospital in Cam Ranh Bay for over three months for hepatitis.  The Board notes that in a 1974 statement in support of claim, the Veteran stated that in 1967 he was treated for hepatitis for three months at the 6th Convalescent Center in Cam Ranh Bay, Republic of Vietnam.  A thorough review of the claims file does not indicate that VA has attempted to obtain these records.  For this reason, the Board finds that a remand is required.

Acquired Psychiatric Disability

The Board notes that there are VA records showing diagnoses of PTSD as well as schizo-affective disorder.  While the majority of the documentation notes a diagnosis of schizo-affective disorder, paranoid type,  a March 1991 VA hospital summary shows a diagnosis of PTSD, delayed type, with schizo-affective features.  Other VA records show diagnoses of schizophrenia and drug dependence.  Here, becaue there is evidence both for and against as diagnosis of PTSD, the Board finds that a clarification of the Veteran's current diagnoses would be helpful.

The Veteran testified at the October 2015 travel Board hearing that, while in Vietnam, the Veteran was a quartermaster in a supply unit.  The Veteran stated each night he could hear mortars and they caused his bed to shake.  The Veteran's sister, D. A., testified that "it wasn't quite a year" after the Veteran returned from Vietnam that he started "act[ing] out".  

The Board notes that the Veteran's personnel records verify that the Veteran was assigned to the 569th Supply Company in the Republic of Vietnam from April 1967 to April 1968.  

The Board notes that the regulations governing PTSD were amended, effective July 13, 2010. 75 Fed. Reg. 39843 -52 (July 13, 2010).  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  Id.  Indeed, the Veteran's service in Vietnam is consistent with such fear of hostile military activity.

In light of the above, the Board finds that remand is warranted for clarification.  The Veteran should be afforded a VA examination to clarify his current diagnoses and the etiology of those diagnoses.  If a diagnosis of PTSD is found, the examiner should determine whether the claimed stressor supports a diagnosis of PTSD and is related to the Veteran's PTSD.  For examination purposes, the Veteran having served in a combat zone, the examiner should presume that the record supports that the Veteran experienced stressors related to a fear of hostile military or terrorist activity.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, dating back to 1968.  All records obtained must be associated with the claims file.

2.  The AOJ should undertake appropriate development to obtain relevant treatment records from Gateway and Bullock County Hospital.  All records obtained must be associated with the claims file.  All efforts to obtain these records must be documented in the claims file.

3.  The AOJ should undertake appropriate development to obtain treatment records from the 6th Convalescent Center.  All records obtained must be associated with the claims file.  All efforts to obtain these records must be documented in the claims file.

4.  After, and only after, completion of steps one through three above, arrange for the Veteran to undergo a VA examination with a VA or VA-contracted psychiatrist or psychologist to determine the nature and etiology of the Veteran's claimed acquired psychiatric disability, to include post-traumatic stress disorder (PTSD) and schizo-affective disorder.  The examiner must review the Veteran's claims file and elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

After the record review, thorough examination and interview of the Veteran, the VA examiner should:

a.  Identify any diagnosed psychiatric disorder present since June 2011.  If a diagnosis of PTSD is not found, the examiner should provide a rationale and address the prior PTSD diagnoses.

b.  If a diagnosis of PTSD is found, state whether the claimed stressors support the diagnosis of PTSD, and state whether it is at least as likely as not (i.e., probability of 50 percent or greater) that PTSD is related to the claimed stressors, to include a fear of hostile military or terrorist activity.

For purposes of the examination only, the examiner should accept as true the Veteran's claimed stressors related to his fear of hostile military or terrorist activity.

The Veteran's claimed stressor includes hearing mortar fire at night that would cause his bed to shake.

The Board invites the examiner's attention to the lay statements made by the Veteran and his family members at the 2015 Board hearing.

The Board invites the examiner's attention to the March 1991 VA hospital summary in which a diagnosis of PTSD, delayed type, with schizo-affective features was rendered.

c.  For each diagnosis found other than PTSD, state whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any acquired psychiatric disorder had its onset during or is otherwise related to any in-service disease, event, or injury. 

5.  After, and only after, completion of steps one through four above, arrange for the Veteran to undergo a VA examination to determine the nature and etiology of the Veteran's claimed hepatitis.  The examiner must review the Veteran's claims file and elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

After the record review, thorough examination and interview of the Veteran, the VA examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's claimed hepatitis had its clinical onset during active service or is otherwise related to any in service disease, event, or injury.

The examiner must address the credible lay statements from the Veteran and his family members.

All opinions provided must be thoroughly explained, and a complete and detailed rationale for any conclusions reached should be provided (a bare conclusory statement will be deemed inadequate).  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

It is not sufficient to base an opinion on a mere lack of documentation of complaints in the service or post-service treatment records.

6.  If, after completing the requested actions and all additional development deemed warranted, the benefits sought remain denied, furnish to the Veteran a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


